Citation Nr: 1042066	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-39 485	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii




THE ISSUE

Entitlement to service connection for a left knee disorder.  




ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1967 to July 1971, from 
October 1971 to October 1976 and from October 1977 to December 
1989.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

This case was brought before the Board in March 2010, at which 
time the claim was remanded to allow the Appeals Management 
Center (AMC) to further assist the Veteran in the development of 
his claim.  The case is once again before the Board for appellate 
consideration of the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated above, the Veteran has claimed entitlement to 
service connection for a left knee disorder.  Unfortunately, a 
remand is again required in this case.  A remand by the Board 
confers on the appellant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  Where the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  

Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.  Accordingly, further appellate consideration will 
be deferred and the claim is remanded to the RO/AMC for further 
action as described below

In March 2010 the Board remanded the Veteran's claim for further 
development.  A VA examination was requested and a report was 
rendered in July 2010.  Unfortunately, the report from that 
examination is deficient.  The examiner stated that the Veteran's 
in-service left knee laceration was not caused by or worsened by 
the Veteran's service-connected right knee patellar fracture.  
The examiner did not indicate whether the Veteran's current left 
knee disorder was caused by or worsened by the veteran's service-
connected right knee disorder.  

The extent to which the Veteran's current left knee disorder is 
etiologically related to his service-connected right knee 
disorder is still unclear.  As such, the RO/AMC should schedule 
the Veteran for an additional examination.  The examiner is asked 
to provide a clear opinion regarding any etiologically 
relationship between the Veteran's service-connected right knee 
disorder and his current left knee disorder.  An accompanying 
rationale is requested.  

The evidence of record is still insufficient for the Board to 
render a decision on the claim of entitlement to service 
connection for a left toe disorder.  Additional development of 
the medical evidence and adjudication on these bases is therefore 
indicated.  The questions enumerated above require further 
investigation by a medical professional, inasmuch as the Board is 
prohibited from substituting its own unsubstantiated medical 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the Veteran to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

For the reasons stated above, and in order to give the Veteran 
every consideration with respect to the present appeal, further 
development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for an appropriate examination to determine 
the extent and etiology of his left knee 
disorder and any relationship there may be 
between that disability and the Veteran's 
service-connected right knee disability.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner should 
be accomplished.  The claims file should be 
made available to and be reviewed by the 
examiner prior to the examination.  The 
examiner is specifically asked to determine 
whether it is at least as likely as not (50 
percent probability or greater) that the 
Veteran's left knee disorder was caused or 
aggravated by the Veteran's service-connected 
right knee disorder.   A rationale for the 
opinion offered should be included in the 
report provided.

2.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


